STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

KIMBERLY NOONAN NO. 2022 CW 0953
VERSUS
WAITR, INC., LANDCADIA

 

 

HOLDINGS, INC., WAITR

HOLDINGS, INC. AND NATHAN SEPTEMBER 15, 2022

MEYERS

In Re: Waitr, Inc. and James River Insurance Company,
applying for supervisory writs, 22nd Judicial District
Court, Parish of St. Tammany, No. 2019-10940.

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED. The criteria set forth in Herlitz Construction
Co., Inc. v. Hotel Investors of New Iberia, Inc., 396 So.2d 878
(La. 1981) (per curiam) are not met.

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT

FOR THE COURT